The arguments and amendments submitted 03/16/2022 have been considered.  The claims, however, remain unpatentable for the reasons set forth below.
Specification
The substitute specification filed 03/16/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 24, and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14, lines 2-3, recite the term "the reactive agent that is able to react with a pre-transformed material during the printing".  This term is not previously used in this claim or the parent claims, and therefore does not have antecedent basis.
Claim 14, line 4, recites "a threshold value".  It is not clear whether this threshold value is the same threshold value as the one recited in parent claim 13, thus rendering claim 14 indefinite.
Claim 24 recites "a platform".  It is not clear whether this platform is the same platform as the one recited in parent claim 9, thus rendering claim 24 indefinite.
Claim 25 recites "a platform".  It is not clear whether this platform is the same platform as the one recited in parent claim 10, thus rendering claim 25 indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. 10,252,336 in view of Mauck (US PG Pub 2013/0206058).  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claim 1 of ‘336 patent teaches each of the elements (or species of these elements in some cases) recited in claim 1 with one difference as follows.  Claim 1 of the ‘336 patent does not explicitly teach “the build module is configured to accommodate a positive pressure of the second atmosphere after the printing of the at least one three-dimensional object, the positive pressure being above ambient pressure external to the build module” as recited in the instant case.  Instead, claim 1 of the ‘336 patent teaches “a shutter operatively coupled to the build module… wherein upon detachment of the build module and the processing chamber from one another, the shutter is configured to seal the build module to maintain the second atmosphere at the positive pressure above the ambient pressure”.    
However, Mauck teaches an apparatus for printing (abstract and Fig. 1) at least one three-dimensional object (substrate 1550 with OLED thin films per para. 0004 is a 3D object), the apparatus comprising a build module configured to accommodate the at least one three-dimensional object (outlet module 1520 in Fig. 1 and para. 0075) and wherein the build module is configured to seal (via closure of gates 1522 and 1524 per para. 0076) and accommodate a positive pressure of an atmosphere (connection to pneumatic control system 1700 with inert gas source 1710 per para. 0077 together with gates 1522 and 1524 which can be opened and closed per para. 0076 is a configuration to accommodate a positive pressure; see also para. 0070) after printing of at least one three-dimensional object (“after the printing process is complete, substrate 1550 can be transported from gas enclosure assembly 1500 to outlet chamber 1520 through gate 1524” per para. 0075), the positive pressure being above ambient pressure external to the build module (para. 0070).  
Mauck teaches that the use of build module configured in this manner provides the benefit of preventing contamination and oxidation of the materials in the 3D object (paras. 0004 and 0079).  Mauck further teaches that the use of a positive pressure above ambient pressure external to the build module beneficially safeguards “against outside gas or air from entering the interior should any leaks develop in a gas enclosure assembly and system” per para. 0070.
In view of Mauck’s teachings, it would have been obvious to modify claim 1 of the ‘336 patent so that the build module is configured to accommodate the at least one three-dimensional object and wherein the build module is configured to accommodate a positive pressure of an atmosphere after printing of at least one three-dimensional object, the positive pressure being above ambient pressure external to the build module.  One of ordinary skill in the art would have been motivated to configure the build module in this manner to predictably obtain the benefits taught by Mauck and cited above. 
Claims 4, 6, 7, 8, 9, 10, 12, 13, 15, 16, 17, 24, and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4, 5, 6, 8, 9, 10, 11, 12, 14, 15, 16, 9, and 10, respectively, of Patent No. 10,252,336 in view of Mauck.  
Each the above instant claims is taught by and/or is a broader or obvious variation of the respectively identified claim of the ‘336 patent identified above.
Allowable Subject Matter
Claims 5, 11, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and all intervening claims.
Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered and are addressed below. 
Regarding claim 1, Applicant’s arguments that Lindemann, Fruth, and Tew fail to teach or suggest that the build module is configured to accommodate a positive pressure of the second atmosphere after the printing of the at least one three-dimensional object, the positive pressure being above ambient pressure external to the build module, in combination with the other features in the claim, have been fully considered and are persuasive.  It is noted that Tew’s build module is not configured to accommodate a positive pressure above the ambient pressure external to the build module, and instead is only configured to accommodate the same pressure or a lower pressure after printing as the ambient pressure external to the build module via valve 148, external opening 144, and vacuum line 134 (Fig. 2).  Therefore, the 103 rejection of claim 1 over Lindemann in view of Fruth and Tew and the nonstatutory double patenting rejection of claim 1 over claim 1 of Patent No. 10,252,336 in view of Tew, in the previous Office action have both been withdrawn.  
	Claim 1 as presently amended distinguishes over the prior art of record.  However, in response to the amendment of claim 1, a new nonstatutory double patenting rejection is made over claim 1 of Patent No. 10,252,336 in view of Mauck, as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745